After our opinion was filed in the above-entitled case defendant requested and received our permission to file a motion for reargument.
In its motion the following grounds in support of it are set out substantially as follows: that the court has apparently *Page 93 
overlooked certain language in the application for the policy which had an important bearing on the main question in the case; that, because of defendant's probable lack of clarity in the manner in which it argued the point, perhaps the court did not fully grasp the import of the contention in the matter of delivery of the policy and payment of the full first premium and as a result was led into an erroneous interpretation of the policy; and, finally, that we misconceived the law governing the effect of an acknowledgment in the policy of receipt of the said premium, where delivery of the policy to the insured was not questioned. Some point is also made of the fact that while defendant admitted delivery of the policy it did not admit that it was delivered before plaintiff's disability.
After a careful review of the record, the briefs and our opinion, we think that a detailed discussion of the above grounds, except that pertaining to the effect of the language of the application, is unnecessary. Those grounds were adequately covered in the opinion. We pointed out therein why, since the delivery of the policy was admitted, the company's solemn acknowledgment in the policy of the receipt of the premium was conclusive proof of the plaintiff's case. When the policy was thus unconditionally admitted in evidence, it constituted conclusive proof that the entire contract of insurance set out in the policy was in effect as of its date. Whether the premium was, at that date, actually paid or not, could not be shown to affect that contract, although in an action for the premium the case would be different. In such a case the receipt in the policy would be merely prima facie proof of payment of the premium, and not conclusive proof as in an action to avoid the contract, or a part of it, as is the case here. By the policy defendant solemnly says that, on a certain date, it received payment of the premium and issued the policy. That the policy was then in force the law will not permit the defendant to deny, where it has unconditionally delivered the policy to the insured. *Page 94 
The specific language of the application to which defendant has called our attention in its motion is as follows: ". . . I further agree that the policy herein applied for shall be accepted subject to the privileges and provisions therein contained and that UNLESS the full first premium is paid by me at the time of making this application, the policy shall not take effect until issued by the Company and received by me and the full first premium thereon is paid . . .". (italics supplied by defendant) We must read this language together with the language of the policy and in connection with the admission of defendant that the policy was unconditionally delivered. With this in mind it is clear that the application is not important in the decision of this case. By that language in the application the company intended to protect itself against any claim which might be made before the policy was delivered. After unconditional delivery of the policy containing an acknowledgment of the receipt of the first premium, that precautionary language had, by its very terms, served its purpose and was no longer of any value. We think, therefore, that the lack of reference in the court's opinion to this language of the application was inconsequential and, therefore, not at all a ground for reargument.
It seems to us upon review that, on all essential points, the case was fully and ably argued originally by counsel for defendant, and we are of the opinion that further argument would serve no useful purpose.
Motion denied.